Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  An English translation of the lined through document was not provided. See attached copy of PTO-1449.

Status of Application
2.	Applicant’s arguments/remarks filed 21 June 2021 are acknowledged.  Claims 1-11 and 21 are currently pending.   Claims 12-20 and 22-23 have been cancelled.  Claims 11 and 21 have been amended.  Claims 1-11 and 21 are examined on the merits within.

Withdrawn Rejections
3.	Applicant’s arguments, filed 21 June 2021, with respect to the 35 U.S.C. 112(a) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejections have been withdrawn in view of the amendments. 
 



Maintained Rejections
Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-11 and 21 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2011/097480) in view of Imbrie et al. (WO2013/048734).
Regarding instant claims 1-3, Zhang teaches therapeutic agents encapsulated by an exosome.  See abstract.    The exosomes lipid bilayer surrounds a therapeutic agent.  See paragraph [0058]. Plasma membrane proteins are incorporated into the microvesicles.  See paragraph [0056]. 
Regarding instant claims 4-5, the exosomes can be fruit derived exosomes such as grape exosomes.  See paragraph [0011]. The exosomes can be isolated from juices of fruit such as grape, grapefruit, and tomatoes.  See paragraph [0064].  
Regarding instant claims 6-7, the therapeutic agent is a phytochemical selected from curcumin, resveratrol, baicalein, equol, fistein, and quercetin.  See paragraph [0010]. 
Regarding instant claim 8, the therapeutic agent is a chemotherapeutic agent selected from retinoic acid, 5-fluororacil, vincristine, cisplatin, docetaxel, doxorubin, taxol, etc.  See paragraph [0010].
Regarding instant claim 10, the edible-plant derived microvesicle encapsulating the therapeutic agent is further combined with a pharmaceutically acceptable vehicle, carrier, or excipient.  See paragraph [0011]. 
Regarding instant claim 11, Zhang teaches administering an effective amount of the composition to treat an inflammatory disorder.  See paragraph [0012].

Zhang does not teach a plasma membrane derived from a targeting cell or a therapeutic agent comprising siRNA, a microRNA, or a mammalian expression vector. 
Imbrie et al. teach that prior art vesicles have limited applicability because they cannot be targeted easily to specific cell and/or tissue types. There is an urgent need for improved vesicle delivery systems and vesicle delivery methods that provide enhanced target specificity for delivery of all types of therapeutic agents.  See page 3, lines 6-19.  Therapeutic agents include mRNA or miRNA.  See page 4, lines 30-32. Exosomes are small membrane vesicles that are released into the extracellular environment.  Exosomes typically range in size from 10 nm to 100 nm.  Their surface consists of a lipid bilayer derived from the cell membrane of the donor cell, which may contain membrane proteins from donor cell.  See page 32, lines 27-32.  Vesicles of the invention are targeted to specific cells by the specific proteins contained within the lipid membrane of the exosome, which interact with the target cell and facilitate endocytosis of the exosome.  See page 35, lines 22-33. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plasma membrane derived from a targeting cell to the vesicle of Zhang to enhance the target specificity of the microvesicle.  One would have been motivated, with a reasonable expectation of success, to increase target specificity resulting in more effective drug delivery.

6.	Claim 3 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2011/097480) in view of Imbrie et al. (WO2013/048734) as applied to claims 1-2, 4-11 and 21 above and further in view of Gho et al. (U.S. Patent Application Publication No. 2013/0115241).
	Neither Zhang or Imbrie et al. teach an activated leukocyte targeting cell.  
	Gho et al. teach microvesicles derived from a protoplast, such as a plant cell, which allows free loading of a material necessary for diagnosis, treatment, vaccine, target induction, cell membrane fusion with a target cell, etc. and allows the therapeutic material to be delivered specifically to a tissue or cell.  See abstract.  There are a variety of plasma membrane proteins that are involved in the guidance of monocytes, macrophages, dendritic cells, and stem cells to specific tissues.  For example, cell adhesion molecules including integrin, such as LFA-1 (leukocyte function associated antigen 1) and Mac-1 (macrophage-1 antigen).  This allows guidance to cancerous or inflammatory tissues.  T-cells can be allowed to target cancer cells.  See paragraph [0089].  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to derive the plasma membrane from an activated leukocyte, such as T-cells, to more effectively treat cancer with site specific therapy.  One would have been motivated, with a reasonable expectation of success, to target cancer cells to provide specific delivery of the drug to cancerous cells to enhance therapeutic effectiveness.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-11 and 21 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/383085 in view of Imbrie et al. (WO2013/048734).
Although the claims are not identical they are not patentably distinct from each other because both the instant invention and Application No. 16/383085 are directed to microvesicles derived from an edible plant.  The difference lies in the fact that the instant invention additionally comprises a plasma membrane derived from a targeting cell.  Imbrie et al. teach that prior art vesicles have limited applicability because they cannot be targeted easily to specific cell and/or tissue types. There is an urgent need for improved vesicle delivery systems and vesicle delivery methods that provide enhanced target specificity for delivery of all types of therapeutic agents.  See page 3, lines 6-19.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plasma membrane derived from a targeting cell to the vesicle of the instant invention to enhance the target specificity of the microvesicle.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant’s arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Imbrie is directed to mammalian vesicles, not plant microvesicles. Zhang and Imbrie fail to suggest using a plasma membrane from a targeting cell to coat a plant microvesicle.  Gho fails to cure the deficiency. There is no articulated reasoning provided to explain why one of ordinary skill in the art would have chosen to coat plant-derived microvesicles with a targeting cell membrane. Figures 2, 5, 17 and 19 and Examples 2-4 show 
	In response to applicant’s arguments, Zhang teaches therapeutic agents encapsulated by an exosome.  See abstract.    The exosomes lipid bilayer surrounds a therapeutic agent.  See paragraph [0058]. Plasma membrane proteins are incorporated into the microvesicles.  See paragraph [0056]. The exosomes can be fruit derived exosomes such as grape exosomes.  See paragraph [0011]. Thus Zhang is directed to plasma membrane proteins incorporated into fruit derived exosomes.  The prior art of Imbrie was provided to make obvious the use of a plasma membrane that is derived from a targeting cell.  Vesicles of the invention are targeted to specific cells by the specific proteins contained within the lipid membrane of the exosome, which interact with the target cell and facilitate endocytosis of the exosome.  See page 35, lines 22-33. Even if the microvesicle is derived from something other than a plant, the targeting technology would be the same.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plasma membrane derived from a targeting cell to the vesicle of Zhang to enhance the target specificity of the microvesicle.  One would have been motivated, with a reasonable expectation of success, to increase target specificity resulting in more effective drug delivery.  It is noted that the claim recites that the plasma membrane is covering, placed, and/or attached to the lipid bilayer.  This does not necessarily mean that the plasma membrane is coated over the bilayer.  Zhang does teach incorporation of 
	 The data provided is directed to GNV, i.e., grapefruit-derived nanovectors, and IGNV, i.e. inflammatory cell plasma membrane coated grapefruit derived nanovectors.  This is more specific than the claimed invention directed to a microvesicle derived from an edible plant and a plasma membrane covering, placed, and/or attached to the lipid bilayer.  Thus a side by side analysis cannot be conducted and unexpected superiority cannot be determined. 
	Thus this rejection is maintained.

10.            Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615